Name: Commission Regulation (EEC) No 3264/85 of 21 November 1985 amending Regulation (EEC) No 2913/85 as regards the beef products which may be taken into intervention in certain Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 11 . 85 Official Journal of the European Communities No L 311 /23 COMMISSION REGULATION (EEC) No 3264/85 of 21 November 1985 amending Regulation (EEC) No 2913/85 as regards the beef products which may be taken into intervention in certain Member States Republic of Germany in order to cope with the substan ­ tial seasonal supplies of this category of animal ; whereas there is no longer any purpose in taking such animals into intervention since the marketing period for this cate ­ gory of animal has now ended ; Whereas Commission Regulation (EEC) No 2913/85 of 18 October 1985 fixing the buying-in prices for hind ­ quarters in the beef and veal sector valid with effect from 21 October 1985 (*) should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Acces ­ sion of Greece, and in particular Article 6 (5) (c) thereof, Having regard to Council Regulation (EEC) No 1308/85 of 23 May 1985 fixing the guide price and the interven ­ tion price for adult bovine animals for the 1985/86 marketing year (2), and in particular Article 3 (5) thereof, Whereas, in accordance with Council Regulation (EEC) No 1 302/73 (3), as last amended by Regulation (EEC) No 427/77 (4), the qualities and cuts of the products to be bought in by intervention agencies must be determined taking into account, on the one hand, the need to give effective support to the market and to maintain the balance between the market concerned and that in competing animal products and, on the other hand, the financial burden on the Community ; Whereas Commission Regulation (EEC) No 2316/85 (^ provides on the basis of these criteria that Category C should be included temporarily in the list of products which may be taken into intervention in the Federal HAS ADOPTED THIS REGULATION : Article 1 The part 'Deutschland' in the Annex to Regulation (EEC) No 2913/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 25 November 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28 . 6. 1968 , p. 24. (2) OJ No L 137, 27. 5. 1985, p. 16 . 0 OJ No L 132, 19 . 5 . 1973, p. 3 . (4) OJ No L 61 , 5 . 3 . 1977, p. 16. 0 OJ No L 217, 14. 8 . 1985, p. 5. ^ OJ No L 279, 19 . 10 . 1985, p. 31 . No L 311 /24 Official Journal of the European Communities 22. 11 . 85 BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE DEUTSCHLAND  Hinterviertel, gerade SchnittfÃ ¼hrung mit 5 Rippen : 437,400 433,800 422,400 418,200 Kategorie A Klasse U2 Kategorie A Klasse U3 Kategorie A Klasse R2 Kategorie A Klasse R3